Citation Nr: 0841111	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  91-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a psychiatric disorder.  

2.	Service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The veteran had active service from December 1973 to March 
1974.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 1990 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The Board remanded this matter for additional development in 
July 2003, March 2004, and April 2008.  


FINDINGS OF FACT

1.	The veteran's psychiatric disorder is not related to 
service.  

2.	The veteran's lung disorder is not related to service.  


CONCLUSIONS OF LAW

1.	A psychiatric disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  

2.	A lung disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for lung 
and psychiatric disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between March 2004 and April 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims and of the evidence 
needed to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran until after the initial 
adjudication on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims here.  So no disability 
evaluation and effective date will be assigned.  Moreover, in 
accordance with Mayfield, VA readjudicated the veteran's 
claims in the July 2008 Supplemental Statement of the Case of 
record.  As such, the untimely notice in this matter is 
harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examination for his claims.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that he incurred a psychiatric disorder 
during service - to include post-traumatic stress disorder 
(PTSD) - as a result of traumas during boot camp, such as 
undergoing mental abuse and witnessing a bayonet injury to a 
friend's eye.  The veteran also claims that he incurred a 
lung disorder as a result of in-service adult respiratory 
disease.  

In the rating decision on appeal, the RO denied the veteran's 
service connection claims for lung and psychiatric disorders.  
The veteran appealed these denials to the Board.  For the 
reasons set forth below, the Board agrees with the RO's 
decision.          

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Certain 
conditions, such as certain lung and psychiatric disorders, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Psychiatric Disorder 

In this matter, the medical evidence of record does not 
preponderate against the veteran's claim that he has a 
current psychiatric disorder.  The veteran underwent a VA 
compensation examination in June 2008.  The examiner 
diagnosed the veteran with schizoaffective disorder, 
depressive type.  

Nevertheless, the evidence of record does not indicate that 
the veteran incurred this disorder during service, incurred 
this disorder within the first year of discharge from active 
service in March 1974, or manifested a continuity of 
symptomatology indicative of this disorder soon after 
service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. 
App. at 346.  

The veteran's February 1974 discharge report of medical 
examination indicates that he was discharged from service due 
to an "inadequate character/behavior disorder - severe."  
But the veteran's service medical records, covering the 
period of his approximately 3 months of active duty, show no 
complaints, treatment, or diagnoses for a psychiatric 
disorder.  And the earliest medical evidence of record of a 
psychiatric disorder is found in August 1987 private medical 
treatment records which note alcoholism.  These records are 
dated over 13 years following active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Based on this 
evidence, the second element of Pond is unestablished here 
for the service connection claim for a psychiatric disorder.  
See Pond, supra.          

Moreover the record lacks medical evidence of a nexus between 
the veteran's current psychiatric disorder and his active 
service.  In fact, the June 2008 VA examiner found that the 
veteran did not have a psychiatric disorder in service, and 
that, to relate his current disorder to service, would be 
"clinical speculation."          

The Board notes that, as part of his claim, the veteran has 
alleged that he incurred PTSD as a result of the rigors of 
his basic training in 1973-74.  Service connection for PTSD 
can be awarded when the record contains (1) a current medical 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the PTSD.  
See 38 C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. 
App. 124, 129 (2002).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  As indicated, 
the June 2008 VA examiner noted schizoaffective disorder.  
But this examiner did not find the veteran with PTSD.  

As such, the evidence of record preponderates against the 
veteran's claim to service connection for a psychiatric 
disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  The benefit-of-the-doubt 
rule does not apply, therefore, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.      

        Lung Disorder  

The veteran also maintains that he incurred a lung disorder 
during service.  The medical evidence of record does not 
preponderate against the veteran's claim that he has a 
current lung disorder.  The veteran underwent a VA 
compensation examination of his lungs in May 2008.  The 
examiner diagnosed the veteran with chronic obstructive 
pulmonary disease (COPD).  See Pond, supra.  Moreover, the 
evidence of record supports the veteran's claim that he 
experienced a lung disorder during service.  Service medical 
records indicate that the veteran was hospitalized in 
February 1974 for adult respiratory disease.  See Pond, 
supra.  

Nevertheless, the Board finds service connection for a lung 
disorder unwarranted in this matter.  In short, there is no 
medical evidence of a nexus between the veteran's in-service 
treatment for a lung disorder and his current COPD.  Rather, 
the only medical evidence of record to address the issue of 
nexus finds the opposite.  In the May 2008 VA examination 
report, the examiner found the two disorders unrelated, and 
found the veteran's COPD related instead to his long history 
of cigarette smoking.  The examiner stated moreover that the 
veteran's in-service disorder did not "cause any disability 
for which he needed any treatment."  The veteran's discharge 
report of medical examination - dated the month of his 
treatment - supports the examiner's opinion that the veteran 
did not have a chronic in-service disorder.  That report 
notes the veteran's lungs as normal.  As such, the third 
element of Pond is not satisfied for this claim.  See Pond, 
supra.  

As the preponderance of the evidence is against the veteran's 
service connection claim for a lung disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see Gilbert, supra.    

The Board notes that it has closely reviewed and considered 
the veteran's statements of record.  While his statements may 
influence a Board's findings, laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis or etiology.  
Therefore, these statements alone are insufficient to prove 
the veteran's claims.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).


	(CONTINUED ON NEXT PAGE)


ORDER

1.	Service connection for a psychiatric disorder is denied.    

2.	Service connection for a lung disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


